Citation Nr: 0919207	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-08 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic head injury 
residuals.  

2.  Entitlement to service connection for a chronic back 
disorder to include injury residuals.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability for the period prior to 
January 11, 2007.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's son

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from August 1963 to August 
1966.  The Veteran served in the Republic of Vietnam.  He was 
awarded the Parachutist Badge and the Purple Heart.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which denied an 
increased evaluation for the Veteran's posttraumatic stress 
disorder (PTSD) with depression.  In September 2005, the RO, 
in pertinent part, increased the evaluation for the Veteran's 
PTSD from 30 to 50 percent and effectuated the award as of 
August 23, 2004.  

In January 2006, the RO, in pertinent part, determined that 
new and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for head 
injury residuals.  In May 2006, the RO determined that new 
and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for back 
wound residuals.  

In March 2007, the RO, in pertinent part, increased the 
evaluation of the Veteran's PTSD from 50 to 100 percent; 
effectuated the award as of January 11, 2007, and denied a 
total rating for compensation purposes based on individual 
unemployability for the period prior to January 11, 2007.  In 
January 2009, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  In March 
2009, the Board determined that new and material evidence had 
been received to reopen the Veteran's claims of entitlement 
to service connection for both head injury residuals and back 
wound residuals; granted a 70 percent evaluation for his PTSD 
with depression for the period prior to August 23, 2004; 
denied an evaluation in excess of 70 percent evaluation for 
his PTSD with depression for the period between August 23, 
2004, and January 10, 2007; and remanded the issues of 
service connection for chronic head injury residuals and a 
chronic back disorder to include injury residuals and a total 
rating for compensation purposes based on individual 
unemployability for the period prior to January 11, 2007, to 
the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its March 2009 Remand instructions, the Board directed the 
RO to:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic head 
injury residuals, if any, and chronic 
back disabilities.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner or examiners should advance 
an opinion at to the following questions:

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic head 
injury residuals were manifested 
during active service; are 
etiologically related to his Vietnam 
War combat experiences; or otherwise 
originated during active service.  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic spine or 
back disorder were manifested during 
active service; are etiologically 
related to his inservice back trauma 
and complaints, parachute jumps, 
and/or Vietnam War combat 
experiences; or otherwise originated 
during active service.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

3.  Then adjudicate the issues of the 
Veteran's entitlement to service 
connection for both chronic head injury 
residuals and a chronic back disorder to 
include injury residuals on a de novo 
basis with express consideration of the 
provisions of 38 U.S.C.A. § 1154(b) (West 
2002) and readjudicate his entitlement to 
a total rating for compensation purposes 
based on individual unemployability for 
the period prior to January 11, 2007.  If 
the benefits sought on appeal remains 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The claims files do not reflect that the requested action has 
been undertaken.  The Board observes that the Veteran's 
appeal may have been prematurely returned to the Board.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is again REMANDED for the following 
action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic head 
injury residuals, if any, and chronic 
back disabilities.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner or examiners should advance 
an opinion at to the following questions:

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic head 
injury residuals were manifested 
during active service; are 
etiologically related to his Vietnam 
War combat experiences; or otherwise 
originated during active service.  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic spine or 
back disorder were manifested during 
active service; are etiologically 
related to his inservice back trauma 
and complaints, parachute jumps, 
and/or Vietnam War combat 
experiences; or otherwise originated 
during active service.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

3.  Then adjudicate the issues of the 
Veteran's entitlement to service 
connection for both chronic head injury 
residuals and a chronic back disorder to 
include injury residuals on a de novo 
basis with express consideration of the 
provisions of 38 U.S.C.A. § 1154(b) (West 
2002) and readjudicate his entitlement to 
a total rating for compensation purposes 
based on individual unemployability for 
the period prior to January 11, 2007.  If 
the benefits sought on appeal remains 
denied, the Veteran should be issued a 
SSOC which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

